DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-9, 11, 14-16, 19, 21-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peschmann (US 2005/0117700).

Regarding claims 1 and 14, Peschmann discloses an x-ray screening system (fig. 1) with a corresponding method comprising: a plurality of x-ray screening devices each for scanning at least one object of interest (abstract and figs. 1-4), each x-ray screening device emitting x-rays (with 170, 171, 404) which pass through the object of interest (within 110) and which are detected by a group of detectors including at least one detector to provide measured x-ray energy signals (200, 201, 402, 420); at least one central processor (pars. 27 and 134: with the neural network) in data communication with each x-ray screening device of the plurality of x-ray screening devices for receiving the measured x-ray energy signals from each x-ray screening device of the plurality of x-ray screening devices automatically and in real-time (pars. 27 and 134); wherein, the at least one central processor automatically analyzes the measured x-ray energy signals in real-time to determine at least one property of the object of interest scanned by at least 

Regarding claims 2 and 15, Peschmann discloses wherein the material of interest (within 110) is a potentially dangerous material (par. 13). 

Regarding claims 3 and 16, Peschmann discloses an alert module (par. 67) coupled with at least one of the central processor (pars. 27 and 134: with the neural network) and at least one x-ray screening device of the plurality of x-ray screening devices for raising an alert condition when the at least a portion of the object of interest is composed of the material of interest (par. 143: system can automatically clear the object or activate an alarm). 

Regarding claims 6 and 19, Peschmann discloses wherein the at least one property includes at least one of atomic number, effective atomic number, mass thickness, density and mass density (pars. 26 and 146; and claim 6). 

Regarding claims 8 and 21, Peschmann discloses an object reconstruction module for processing the x-ray energy signals to reconstruct an image of the object of interest (par. 146) absent x-ray energy signals which do not represent the object of interest (from another scanner). 

Regarding claims 9 and 22, Peschmann discloses a threat determination module for comparing the at least one property with a predetermined threat metric and raising the alert condition if the at least one property surpasses a predetermined threshold for the threat metric (pars. 108, 124, 129, and 149).  

Regarding claims 11 and 24, Peschmann discloses wherein the property is at least one of a chemical property and a physical property (par. 20). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Peschmann as applied to claims 1 and 14 above, and further in view of Eshetu et al. (US 2015/0268016; hereinafter Eshetu). 
Peschmann discloses claims 1 and 14. 
However, Peschmann fails to disclose wherein the material of interest includes at least one material which may be combined with at least one other material to create at least one third material that is potentially dangerous. 
Eshetu teaches wherein the material of interest includes at least one material which may be combined with at least one other material to create at least one third material that is potentially dangerous (abstract and par. 201). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Peschmann with the teaching of Eshetu, since these threats were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for safety (Eshetu: par. 5).  

Claims 5, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Peschmann as applied to claims 1, 3, and 14 above, and further in view of Rowlan (US 2013/0085788). 

Regarding claims 5 and 18, Peschmann discloses claims 1 and 14. Peschmann further discloses at least one processor coupled with an x-ray screening device of the plurality of the x-ray screening devices for processing the measured x-ray signals at the x-ray screening device (figs. 1-4 and pars. 27 and 134). 
However, Peschmann fails to disclose at least one local processor coupled with a screening device of the plurality of the screening devices for processing the measured signals locally at the screening device. 
Rowlan (fig. 1) teaches at least one local processor (24) coupled with a screening device of the plurality of the screening devices (25) for processing the measured signals locally at the screening device. 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Peschmann with the teaching of Rowlan, since one would have been motivated to make such a modification for standardization (Rowlan: par. 9), which may decrease ambiguity and increase efficiency. 
Furthermore, since the Examiner finds that the prior art (i.e., Peschmann) contained a “base” upon which the claimed invention can be seen as an “improvement” (with local and central processors), and since the Examiner finds that the prior art (i.e,. Rowlan) contained a “comparable” system that has been improved in the same way as the claimed invention, the Examiner thus finds that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” and the results would have been predictable to one of ordinary skill in the art. Therefore, such a claimed combination would have been obvious. 
	
Regarding claim 13, Rowlan (fig. 1) teaches wherein the at least one central processor (21) is in data communication with at least one screening device of the plurality of x-ray screening devices (25) for transmitting at least one of analyzed measured x-ray signal data and the alert condition to the at least one screening device (abstract). 

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peschmann as applied to claims 1 and 14 above, and further in view of Peschmann (US 2005/0058242; hereinafter Peschmann ‘242). 
Peschmann discloses claims 1 and 14. 
However, Peschmann fails to disclose a background removal module for processing the x-ray signals to identify x-ray signals which do not represent the object of interest and remove from the x-ray signals the x-ray signals which do not represent the object of interest. 
Peschmann ‘242 teaches a background removal module for processing the x-ray signals to identify x-ray signals which do not represent the object of interest and remove from the x-ray signals the x-ray signals which do not represent the object of interest (claim 43). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Peschmann with the teaching of Peschmann ‘242, since one would have been motivated to make such a modification for more precise characterization (Peschmann ‘242: par. 88).  

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Peschmann as applied to claims 1 and 14 above, and further in view of Chen et al. (US 2014/0211917; hereinafter Chen). 
Peschmann discloses claims 1 and 14. 

Chen teaches a reference material decomposition module for processing the measured x-ray energy signals of the object of interest into known x-ray energy information of one or more known materials (par. 114). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Peschmann with the teaching of Chen, since one would have been motivated to make such a modification for detection efficiency (Chen: par. 10).  

Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Peschmann as applied to claims 1 and 14 above, and further in view of Scholling (US 2012/0069964). 
Peschmann discloses claims 1 and 14. Peschmann further discloses wherein each of the x-ray screening devices (figs. 1-4) and the at least one central processor (pars. 27 and 134: with the neural network) are each components of a system (title). 
However, Peschmann fails to disclose a cloud-based system.
Peschmann teaches a cloud-based system (par. 34).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Peschmann with the teaching of Scholling, since these systems were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute (Scholling: par. 34). One would have been motivated to make such a modification for avoiding IT infrastructure costs.  

Response to Arguments
Applicant’s arguments filed May 24, 2021, have been fully considered but they are not persuasive.
Applicant argues that Peschmann fails to disclose at least one central processor in data communication with each x-ray screening device for receiving the measured x-ray energy signals from each x-ray screening device, since Peschmann instead discloses a plurality of processors in data communication with the first x-ray screening device for receiving a first set of data from the first x-ray screening device. The Examiner disagrees. Peschmann also discloses that the plurality of processors with the neural network (which reads on at least one central processor (par. 131)), since at least one can be a plurality) processes scan data (which is measured x-ray energy signals) from the first stage (with the first x-ray screening device), scan data from the second stage (with the second x-ray screening device), or from both stages (with the first and second x-ray screening device).  Peschmann’s disclosure of the plurality of processors (par. 131) processing scan data from both first and second stages (par. 134) reads on at one central processor in data communication with each x-ray screening device for receiving the measured x-ray energy signals for automatically analyzing the measured x-rays signals in real time (par. 134; “first and/or second scanning systems can be operated online and the scan data can then be fed into the neural network in real-time. On the basis of this real-time scan data, the neural net is made to classify threat and non-threat items”).  
Applicant also argues that the rejections should be withdrawn, since Peschmann discloses the second stage for determining a property of the object, while the first stage is used as input data for the second stage. The Examiner disagrees. Such a disclosure in Peschmann would still read on the claims. For example, claim 1 recites “wherein, the at least one central processor automatically analyzes the measured x-ray energy signals in real-time (Peschmann: par. 134) to determine at least one property of the object of interest scanned by at least one of the plurality of x-ray screening devices (Peschmann: data from the second stage is from at least one of the plurality of x-ray screening devices) and determining whether the .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884